DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 16, 2020; and January 13, September 13, October 6, and November 1 of 2021 were filed after the mailing date of the application on May 21, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (see citation below), Yamada (see citation below), Rong (US 20170147301A1), and Yao (US 20180046894A1).
As per Claim 1, Wen teaches a method of weight domain sparsity (weight sparsifying, p. 2, 2nd paragraph) for use in an artificial neural network (ANN) (Convolutional Neural Networks, p. 1).  Wen teaches applying Lasso to a plurality of weight tensors (weights of convolutional layers in a DNN form weight tensors, optimization target of a DNN with structured sparsity regularization, group Lasso can effectively zero out all weights in some groups, regularization of group Lasso on a set of weights, p. 3, 3.1).  Wen teaches packing a weight memory with packed weight tensors to reduce memory usage in accordance with applying Lasso (through group Lasso regularization, a more compact DNN is obtained by removing some groups, p. 3, description of Fig. 2; dimensionality reduction of weight tensors, p. 7, 2nd paragraph; sparse weight matrices are stored in the format of Compressed Sparse Row, p. 8, 1st paragraph).  Wen teaches generating one or more weight sparsity instructions based on said Lasso for use in subsequent retrieval of weights from said weight memory (p. 3, description of Fig. 2; p. 8, 1st paragraph).  
	However, Wen does not teach searching a plurality of weight tensors within a weight space for one or more predefined sparsity patterns; the packing is in accordance with one or more found sparsity patterns; and the generating is based on said found sparsity patterns.  However, Yamada teaches that applying Lasso includes searching a plurality of weights within a weight space for one or more predefined sparsity patterns; packing weights in accordance with one or more found sparsity patterns; and generating one or more weight sparsity instructions based on said found sparsity patterns for use in subsequent retrieval of weights (by imposing the network regularizer, we can cluster samples, by imposing the network regularizer, each sparse model borrow strength from other models which are neighbors, as a result, the sparsity pattern and the weights become similar for neighboring models, sparse network lasso, p. 2, 1st paragraph).  Since Wen teaches applying Lasso to weight tensors, this teaching from Yamada can be implemented into Wen’s applying Lasso to weight tensors so that it searches a plurality of weight tensors within a weight space for one or more predefined sparsity patterns; the packing is in accordance with one or more found sparsity patterns; and generating one or more weight sparsity instructions based on said found sparsity patterns for use in subsequent retrieval of weights.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen to include searching a plurality of weight tensors within a weight space for one or more predefined sparsity patterns; the packing is in accordance with one or more found sparsity patterns; and the generating is based on said found sparsity patterns because Yamada suggests that this is an efficient iterative least square based optimization procedure, and is guaranteed to converge to a globally optimal solution (p. 2, 1st paragraph).
	However, Wen and Yamada do not expressly teach that the subsequent retrieval is of input data from input memory.  However, Rong teaches generating one or more weight sparsity instructions based on said found sparsity patterns for use in subsequent retrieval of input data from input memory (memory access patterns vary widely depending on the specific sparsity pattern of the input data, [0001]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Yamada so that the subsequent retrieval is of input data from input memory because Rong suggests that this is well-known in the art [0001].
	However, Wen, Yamanda, and Rong do not expressly teach that the method is for use in an artificial neural network (ANN) compiler.  However, Yao teaches a method of weight domain sparsity (compressing comprises SVD decomposition of weights matrix, said weights matrix corresponds to one of layers of ANN, so as to achieve a sparse version of said weight matrix, Claim 5 of Yao) for use in an artificial neural network (ANN) compiler (compiling said compressed ANN, wherein the compiling step is conducted on the basis of the quantized weights, [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, Yamada, and Rong so that the method is for use in an artificial neural network (ANN) compiler because Yao suggests that this is needed in order to generate instructions to be executed by the ANN [0013].
8.	As per Claim 2, Wen teaches wherein said packed weight tensors effectively reduce memory usage and power consumption in accordance with applying Lasso (p. 3, description of Fig. 2; p. 7, 2nd paragraph; p. 8, 1st paragraph).
	However, Wen does not teach that said packed weight tensors each are configured to represent one or more predetermined weight sparsity patterns.  However, Yamada teaches said packed weights each are configured to represent one or more predetermined weight sparsity patterns in accordance with applying Lasso (p. 2, 1st paragraph).  Since Wen teaches wherein said packed weight tensors effectively reduce memory usage and power consumption in accordance with applying Lasso (p. 3, description of Fig. 2; p. 7, 2nd paragraph; p. 8, 1st paragraph), this teaching from Yamada can be implemented into Wen’s applying Lasso to weight tensors so that said packed weight tensors each are configured to represent one or more predetermined weight sparsity patterns that effectively reduce memory usage and power consumption.  This would be obvious for the reasons given in the rejection for Claim 1.
9.	As per Claim 3, Wen does not expressly teach weight sparsity patterns.  However, Yamada teaches weight sparsity patterns, as discussed in the rejection for Claim 1.
However, Wen and Yamada do not expressly teach wherein said weight sparsity patterns are known a priori and are selected from a group consisting of a vertical column, a horizontal row, a diagonal, an ‘X’ shape, a ‘+’ shape, a ‘+’ shape, a triangular block, a single weight, and any combination or superposition thereof.  However, Rong teaches wherein said sparsity patterns are known a priori and are selected from a group consisting of a vertical column, a horizontal row, a diagonal, an ‘X’ shape, a ‘+’ shape, a ‘+’ shape, a triangular block, a single weight, and any combination or superposition thereof (expressions requiring inputs and/or outputs to be a particular shape (a triangular solver that assumes an input to be an upper or lower triangular matrix), [0039], sparse matrix, [0041]).  Thus, this teaching from Rong can be implemented into said weight sparsity patterns of Yamada so that said weight sparsity patterns are known a priori and are selected from a group consisting of a vertical column, a horizontal row, a diagonal, an ‘X’ shape, a ‘+’ shape, a ‘+’ shape, a triangular block, a single weight, and any combination or superposition thereof.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen and Yamada so that said weight sparsity patterns are known a priori and are selected from a group consisting of a vertical column, a horizontal row, a diagonal, an ‘X’ shape, a ‘+’ shape, a ‘+’ shape, a triangular block, a single weight, and any combination or superposition thereof because Rong suggests that it is common for expressions to require inputs and/or outputs to be a particular shape, such as a triangular solver that assumes an input to be a triangular matrix [0039].
10.	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (see citation below), Yamada (see citation below), Rong (US 20170147301A1), and Yao (US 20180046894A1) in view of Sumbul (US 20180189631A1).
	Wen, Yamada, Rong, and Yao are relied upon for the teachings as discussed above relative to Claim 1.
However, Wen, Yamada, Rong, and Yao do not expressly teach wherein said one or more found sparsity patterns are known a priori and stored in one or more configuration registers.  However, Sumbul teaches wherein said one or more found sparsity patterns are known a priori and stored in one or more configuration registers (register file 1004 storing sparsity data, [0087]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wen, Yamada, Rong, and Yao so that said one or more found sparsity patterns are known a priori and stored in one or more configuration registers because Sumbul suggests that this is needed so that the sparsity data can be quickly retrieved [0087].
Allowable Subject Matter
11.	Claims 7-19 are allowed.
12.	Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
13.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 4, and in particular, do not teach wherein said one or more weight sparsity instructions are adapted to be subsequently stored in a neural network processor as one or more microcode instructions.  Claim 5 depends from Claim 4, and therefore also contains allowable subject matter.
14.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 7, and in particular, do not teach generating scoring for said plurality of weights for a minimum possible memory size; reordering said plurality of weights in said weight memory as one or more weight tensors in accordance with corresponding scores; repeating said steps of searching, scoring, and reordering to reduce weight memory usage in accordance with one or more found patterns; maximally packing said weight tensors in said weight memory in accordance with one or more found sparsity patterns.  Claims 8-19 depend from Claim 7, and therefore also contain allowable subject matter.
Prior Art of Record
1.	Wei Wen, Learning Structured Sparsity in Deep Neural Networks, December 5, 2016, NIPS’16: Proceedings of the 30th International Conference on Neural Information Processing Systems, p. 1-8.
2.	Makato Yamada, Sparse Network Lasso for Local High-dimensional Regression, March 23, 2016, p. 1-12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611